Citation Nr: 1542456	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  12-30 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In July 2015, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss disability is at least as likely as not due to in-service noise exposure.

2.  The Veteran's preexisting left ear hearing loss disability was at least as likely as not permanently worsened by the Veteran's in-service noise exposure.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in (right ear) and aggravated by (left ear) active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Because the Veteran's service connection claim is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

II.  Service Connection

The Veteran is seeking service connection for bilateral hearing loss, which he contends is due to in-service noise exposure.  At the outset, the Board notes that the Veteran's in-service acoustic trauma has been conceded by VA, and a current bilateral hearing loss disability is shown in the medical evidence of record.  Thus, a current disability and in-service incurrence are not at issue.  The question is whether there is a causal connection between the current disability and the Veteran's active service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz  is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran entered service with right ear auditory thresholds of 10, 5, 5, 5, and 5 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, and with left ear auditory thresholds of 10, 5, 5, 20, and 40 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Thus, the Veteran entered into service with normal right ear hearing, and with a left ear hearing loss disability, according to VA regulation.  Thus, the specific question in this case is whether any current right ear hearing loss was caused by his conceded in-service noise exposure, and whether any current left ear hearing loss is present due to permanent aggravation of the preexisting left ear hearing loss disability.

Initially, the Board notes that the May 1985 separation examination report shows right ear auditory thresholds of 25, 15, 5, 15, and 15 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, and with left ear auditory thresholds of 15, 15, 15, 30, and 45 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  There was, therefore, a shift in auditory thresholds in both ears during service.

There is no evidence related to hearing loss in the record for the first ten years following service, but post service records dating since 1996 (employment related audiograms) show ongoing hearing loss in both ears since that time.  Again, the question is causal connection.  In March 2009, the Veteran's private audiologist submitted a report, which noted the left ear hearing loss shown on entrance into service, and documents the extensive noise exposure during service, as well as the progression of hearing loss by separation.  The physician noted that current audiograms show nearly symmetric high frequency sensorineural hearing loss with a notch at 4000 Hertz, which the examiner explained is consistent with noise exposure.  The physician, based upon this evidence, opined that the Veteran's current hearing loss is more likely than not from his service in the military from noise exposure.  It is reasonable to read this opinion as addressing both the right ear hearing loss, as well as the progression of the left ear hearing loss during service.

In September 2009, a VA examiner opined that it is "less than likely as not that the Veteran's current hearing loss aggravation left ear and right ear is a result of noise exposure while in the service while the subsequent hearing loss from unprotected occupational and recreational noise exposure cannot be determined."  Not only is this opinion largely incomprehensible, it also does not answer the pertinent question at issue.  In particular, again, there was no right ear hearing loss disability present at entrance into active service, so the question is simply whether or not the current right ear hearing loss was caused by the Veteran's in-service noise exposure.  As to the left ear, the question is whether the preexisting left ear hearing loss disability permanently worsened beyond the natural course of the disability during active service.  Neither of these questions was answered by the September 2009 VA examiner.  This opinion is therefore without probative value in this analysis.

In April 2012, another VA examiner found that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The only rationale provided was that there was not a significant threshold change, "as a change of 10dB is not audiometrically significant and could be attributed to normal measurement error."  This is rationale is devoid of any explanation as to why any current right ear hearing loss is not causally connected to the conceded in-service noise exposure.  As for aggravation, the examiner indicated that the Veteran's left ear hearing loss was indeed aggravated beyond normal progression in military service.  

In May 2012, another VA audiologist reviewed the file and provided a very different opinion.  In particular, the audiologist stated that the Veteran's bilateral hearing loss was not caused by or a result of military service and was not permanently aggravated by military service.  The audiologist went on to provide a rationale suggesting these conclusions were made because there is no evidence of any acoustic trauma.  The examiner stated that there "is no evidence of 'light duty' or any additional assessments that would suggest acoustic trauma."  Again, VA has conceded in-service noise exposure for the Veteran.  A VA examiner is not free to disregard that assessment.  The May 2012 opinion, therefore, is wholly inadequate.

Another private physician submitted an opinion in July 2015, which also summarizes the in-service audiological findings and history of exposure to military noise.  This physician also found that the Veteran is a "patient with some hearing loss prior to military service which worsened significantly during time in service."  

In sum, the three VA opinions in this case are largely inadequate for rating purposes, due to incorrect standards applied as well as improper disregard of VA's concession of in-service noise exposure for this Veteran.  However, the Veteran's private physician in March 2009, recognized the Veteran's entrance audiological findings, recognized the threshold shift for each ear during service, as well as the in-service noise exposure, and found that the Veteran's current hearing loss is more likely than not from his in-service noise exposure.  Moreover, although the opinions were generally inadequate, the September 2009 and April 2012 VA examiners at the very least recognized that the left ear hearing loss was indeed permanently aggravated during the Veteran's military service.  And most recently, another private physician submitted a statement recognizing that the preexisting hearing loss "worsened significantly" during the Veteran's military service.  While the evidence in this case, both for and against the claim, is not perfect, perfection is not required in cases such as this.  At the very least, given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss is related to his noise exposure in service.  The evidence is at least in equipoise as to whether the right ear hearing loss is causally connected the in-service noise exposure, and whether the preexisting left ear hearing loss disability was permanently worsened by the in-service noise exposure.  When the evidence is in such relative equipoise, the Board must give the claimant the benefit of the doubt.  See Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that the criteria for service connection for bilateral hearing loss are met.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


